  



EXHIBIT 10.3

 

Form of Warrant

 

 

 

  

VEGALAB, INC.

 

NONQUALFIED STOCK WARRANT AGREEMENT

 

THIS AGREEMENT, made this 9th day of February, 2019, by and between Vegalab,
Inc., a Nevada corporation (the “Company”), and ____________., (the “Warrant
Holder”);

 

WITNESSETH

 

WHEREAS, the Warrant Holder on the date hereof has made a loan to the Company;
and

 

WHEREAS, to reward and compensate the Warrant Holder for making said loan, the
Company desires to grant to the Warrant Holder a nonqualified stock warrant to
purchase shares of its Common Stock; and

 

WHEREAS, on the date above, the Company’s Board of Directors authorized the
issuance of this non-qualified warrant to the Warrant Holder;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the Company and the Warrant Holder hereby agree as follows:

 

1.Grant of Warrant. The Company hereby grants to the Warrant Holder, on the date
of this agreement, the option to purchase three million four hundred thousand
(3,400,000) shares of Common Stock of the Company (the “Warrant Stock”) subject
to the terms and conditions herein contained,

 

2.Warrant Price. During the term of this Warrant, the purchase price for the
shares of Warrant Stock is $1.00 per share purchased.

 

3.Term of Warrant. This warrant is fully exercisable for four (4) years from the
date of this agreement. This warrant will terminate as of the close of business
on July 9, 2023 if not exercised.

 

4.Exercise bv Warrant Holder Only. This warrant shall, during the lifetime of
the Warrant Holder, be exercisable only by said Warrant Holder and shall not be
transferable by the Warrant Holder, in whole or in part, other than by will or
the laws of descent and distribution.

 

5.Manner of Exercise of Warrant. This warrant is to be exercised by the Warrant
Holder (or by the Warrant Holder’s successor or successors) by giving written
notice to the Company of an election to exercise such warrant. Such notice shall
specify the number of shares to be purchased hereunder and shall specify a date
(not more than 30 calendar days from the date of notice) on which the Warrant
Holder shall deliver payment of the full price purchase price for the shares
being purchased and the Company shall deliver certificates to the Warrant Holder
representing the shares so purchased. Notice shall be delivered to the Company
at its principal place of business. The warrant shall be considered exercised at
the time the Company receives such notice.

 

6.Rights as a Shareholder. The Warrant Holder (or the Warrant Holder’s successor
or successors) shall have no rights as a shareholder with respect to any shares
covered by this warrant until the issuance of a stock certificate for such
shares. No adjustment shall be made for dividends (ordinary or extraordinary,
whether in cash, securities or other property), distributions or other rights
for which the record date is prior to the date such stock certificate is issued.

 

 

 

 

7,Investment Purpose. The Company requires as a condition to the grant and
exercise of this warrant that any stock acquired pursuant to this warrant be
acquired for only investment if, in the opinion of counsel for the Company, such
is required, or deemed advisable under securities laws or any other applicable
law, regulation or rule of any government or governmental agency. In this
regard, if requested by the Company, the Warrant Holder, prior to the
acquisition of any shares pursuant to this Warrant, shall execute an investment
letter to the effect that the Warrant Holder is acquiring shares pursuant to the
option for investment purposes only and not with the intention of making any
distribution of such shares and will not dispose of the shares in violation of
the applicable federal and state securities laws.

 

8,Recapitalizations. Sales. Mergers, Exchanges, Consolidations. Liquidation. In
the event of a stock dividend or stock split, the number of shares of Warrant
Stock and exercise price shall be adjusted accordingly. Similarly, in the event
of a sale, merger, exchange, consolidation or liquidation of the Company, this
warrant shall be adjusted accordingly.

 

9.Scope of Agreement. This agreement shall bind and inure to the benefit of the
Company and its successors and assigns and the Warrant Holder and any successor
or successors of the Warrant Holder permitted by Paragraph 4 above.

 

IN WITNESS WHEREOF, the Company and the Warrant Holder have executed this
agreement in the manner appropriate to each, as of the day and year first above
written.

 

  VEGALAB, INC.             By         David Selakovic, CEO  



 

 

  